DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The instant application having application No. 16/540,740 of KAPLAN et al. for “Predictive Maintenance System Using Avionics Ethernet Networks” filed on August 14, 2019 with a preliminary amendment has been examined.

Claims Status
	Claims 1-15 are as originally presented.
Claims 1-15 are currently pending.

Drawings
Replacement Drawings Figures 1-3C submitted on August 14, 2019 are in compliance with the provisions of 37 CFR 1.121(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 26, 2021 is being considered by the examiner.


Reason for Allowance


Claims 1-15 are allowable.
The following is an examiner’s statement of reasons for allowance:

As to claim 1, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 1, comprising limitations: collect at least one sample set of telemetry data associated with the parameters; at least one memory configured for storing: one or more machine learning algorithms; at least one algorithm identifier corresponding to each machine learning algorithm; and a plurality of scalar parameters corresponding to each machine learning algorithm; and at least one microprocessor in communication with the memory and with the one or more sensors, the microprocessor configured to: generate at least one set of tabulated telemetry data based on the at least one sample set of telemetry data; generate at least one set of principal components corresponding to the sample set of tabular telemetry data according to at least one selected scalar parameter of the plurality of scalar parameters; and generate at least one data payload comprising 1) the set of principal components and 2) the at least one algorithm identifier corresponding to the at least one selected scalar parameter, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).

As to claim 9, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 9, comprising limitations: one or more eigenvalues of the at least one determined eigenvalue based on a predetermined desired variance threshold, defining at least one scalar parameter based on at least one eigenvector corresponding to the one or more selected eigenvalues, the scalar parameter associated with a machine learning algorithm; collecting at least one second sample set of telemetry data from the at least one aircraft sensor; generating at least one set of tabulated telemetry data by tabulating the at least one second sample set of telemetry data via the at least one microprocessor; generating one or more principal components corresponding to the at least one set of tabulated telemetry data via the at least one microprocessor according to the at least one scalar parameter; generating one or more data payloads via the at least one microprocessor, each data packet comprising the one or more principal components and at least one identifier corresponding to the associated machine learning algorithm; and transmitting the one or more data payloads via at least one real-time avionics network, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).

As to claims 2-8 and 10-15 directly/indirectly depend from allowed claims 1, 9 and therefore are allowed for the same reason/s.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are to show the state of art.
U.S. Publication No. US 2019/0180527 A1 of Segal et al,  machine learning based methods for vehicle maintenance are disclosed. In one aspect, there is a method that includes uploading a flight dataset. The flight dataset includes timestamped vectors of kinematic and behavioral sensor data elements acquired by on-board sensors. The method further includes assigning each timestamped vector of the flight dataset to a kinematic cluster. The method further includes identifying behavioral sensor data that is anomalous for the assigned kinematic cluster of the timestamped vector. The method further includes generating an alert criticality score for each combination of kinematic cluster and behavioral sensor with anomalous sensor data.

U.S. Publication No. 2021/0065477 A1 of Segal et al, discloses systems, methods, and articles of manufacture, including computer program products, are provided for diagnostics, prognostics and health management for aircraft, ground vehicles, surface ships, underwater vessels, satellites, missiles, trains, robots, industrial equipment, and other vehicles. In one aspect, there is a method that includes uploading a flight dataset. The flight dataset includes timestamped vectors of kinematic sensor data elements and behavioral sensor data elements. Each kinematic sensor data element and each behavioral sensor data element is acquired by at least one sensor on board a vehicle. The method further includes assigning each timestamped vector of the flight dataset to a kinematic cluster. The method further includes identifying behavioral sensor data that is anomalous for the assigned kinematic cluster of the timestamped vector. The method further includes generating an alert criticality score for each combination of kinematic cluster and behavioral sensor with anomalous sensor data. The method further includes aggregating the generated alert criticality scores into a first alert vector. The method further includes identifying previous flights with an alert vector similar to the first alert vector, the identified previous flights having subsequent maintenance actions and follow-on flights. The method further includes generating an impact score for each of the identified previous flights of the respective maintenance action on the respective follow-on flight. The method further includes generating a composite impact score for each maintenance action. The method further includes selecting the maintenance action with the largest composite impact score.

U.S. Patent No. 10,867,455 B2 to Segal et al, disclose system, comprising: at least one data processor; and memory storing instructions which, when executed by the at least one data processor, result in operations comprising: uploading a flight dataset, the flight dataset comprising a plurality of time stamped vectors of kinematic sensor data and behavioral sensor data, each kinematic sensor data and each behavioral sensor data acquired by at least one sensor on board a vehicle; assigning, to a kinematic cluster, each timestamped vector of the flight dataset by at least applying a machine learning model trained to differentiate between kinematic sensor data associated with different kinematic dimensions; identifying behavioral sensor data that is anomalous for the assigned kinematic cluster of the timestamped vector; generating an alert criticality score for each combination of kinematic cluster and behavioral sensor data with anomalous sensor data; aggregating the generated alert criticality scores into a first alert vector; identifying previous flights with an alert vector corresponding to the first alert vector, the identified previous flights having subsequent maintenance actions and follow-on flights; generating an impact score for each of the identified previous flights having the maintenance actions and the follow-on flights; generating a composite impact score for each subsequent maintenance action; selecting the subsequent maintenance action with the largest composite impact score; and presenting, at a user interface, the selected, subsequent maintenance action with the largest composite impact score.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/SISAY YACOB/						May 21, 2022           Primary Examiner, Art Unit 2685